TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00462-CV


Sanadco Inc., a Texas Corporation, and Mahmoud A. Isba,
a/k/a Mahmoud Ahmed Abuisba, a/k/a Mike Isba, Individually, Appellants

v.

Susan Combs, Individually, and in her Official Capacity as
Comptroller of Public Accounts of the State of Texas, and
Greg Abbott in his Official Capacity as Attorney General of the State of Texas,
et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GV-10-000902, HONORABLE TIM SULAK, JUDGE PRESIDING


O R D E R

PER CURIAM
	On April 16, 2012, the appellants filed a motion for emergency relief related to their
appeal in cause number 03-11-00462-CV, and the appellees filed a response on April 18, 2012.
Having reviewed the motion and the response, we deny the motion for emergency relief.
	It is ordered May 3, 2012.

Before Justices Puryear, Henson and Goodwin